Hill, C. J.
1. Where on certiorari from the finding of the recorder of the City of Atlanta it appears that there was no proof of the venue, the superior court can remand the case for another trial.
2. Although the finding of the recorder of the City of Atlanta in a criminal case may be without any evidence to support it, this does not make the finding “an error in law which must finally govern the ease,” requiring the judge of the superior court on certiorari to render a final decision in the case, but he may send the case back for another trial.
3. The other assignment of error is controlled by the decisions of this court in Callaway v. Mims, 5 Ga. App. 9 (62 S. E. 654), and Athens v. Atlanta, ante, 244 (64 S. E. 711). Judgment affirmed.